Order entered July 30, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00433-CV

           CTMI, LLC, MARK BOOZER, AND JERROD RAYMOND, Appellants

                                              V.

         RAY FISCHER AND CORPORATE TAX MANAGEMENT, INC., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-15775

                                          ORDER
         The Court GRANTS appellants’ July 28, 2014 second motion to extend time to file their

brief. We ORDER the appellants’ brief received on July 28, 2014 filed as of the date of this

order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE